Citation Nr: 1816485	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-00 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and post-traumatic stress disorder (PTSD).

2.  Entitlement to secondary service connection for a heart disability, to include hypertension and ischemic heart disease, due to claimed psychiatric disorder.


REPRESENTATION

Appellant represented by:	David F. Bander, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1974 to November 1978.  He served in the Navy and subsequently the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2014 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The March 2014 rating decision denied service connection for PTSD.  The June 2014 rating decision denied service connection for a heart condition secondary to PTSD.  The claims were merged in July 2015.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of the hearing is of record.   

A service connection claim for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record also demonstrates the presence of more than one heart condition.  Consequently, the Board has expanded the issue on appeal to include consideration of whether service connection may be awarded for any heart disability.  As a result, the Board has taken an expansive view of the Veteran's claims pursuant to Clemons.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Board notes that the September 2017 VA examination and October 2017 addendum opinion contains inadequate medical opinions regarding the issue of service connection for an acquired psychiatric disorder, specifically depression and anxiety.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, VA treatment records show that the Veteran has also been diagnosed with depression and anxiety during the course of the appeal.  The examiner indicated the only diagnoses were alcohol use and stimulant use disorder, both in remission and provided no discussion as to the previously diagnosed anxiety and depression. In light of the above, the Board finds that a new VA examination opinion must be obtained.

A review of the Veteran's claims file indicates that he has received Social Security Administration (SSA) benefits.  VA has a duty to assist in the procurement of relevant records.  38 C.F.R. § 3.159.  Furthermore, the records may potentially be relevant to the claimed disabilities.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  As it is not clear what the SSA records contain, if any, the Board finds that it is inappropriate at this time to adjudicate the claims, and will instead remand them.

The Board notes that the issue of entitlement to service connection for a heart disability, secondary to an acquired psychiatric disorder cannot be adjudicated until the service connection for an acquired psychiatric disorder issue is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure from SSA a copy of their decision on the Veteran's claim for such benefits and copies of all records considered in connection with the determination on the claim.  All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current psychiatric diagnoses. The examiner should comment on the VA treatment records that diagnose depression and anxiety.

b)  For each psychiatric disorder identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the diagnosed psychiatric disorder, to include depression and anxiety, is related to service. 

In rendering the requested opinion, the examiner is advised that the Veteran is competent to report in-service injuries, his symptoms, and history.  Such reports should be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.

3.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

